work is not an appealable decision.       See Castillo v. State, 106 Nev. 349,

                352, 792 P.2d 1133, 1135 (1990). Accordingly, we

                           ORDER this appeal DISMISSED.'



                                              1                          J.
                                       Pickering


                                              J.
                ----
                Parraguirre"r
                          ----                               Saitta


                cc: Hon. Miriam Shearing, Senior Judge
                     Hon. Jessie Elizabeth Walsh, District Judge
                     Charles H. Hill
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                      'We have considered the documents received in this matter, and we
                deny relief as this appeal is being dismissed.




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A